UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LISA MELTON,

                               Plaintiff(s),

       against
                                                          CIVIL ACTION NO.: 19 Civ.03247 (VSB) (SLC)

                                                                              ORDER
ALFONSO SOLLAMI,

                               Defendant(s).




SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, January 21, 2020, regarding the matters raised

in the parties’ joint Letter-Motion for a conference or to fully brief the parties’ discovery issues

(ECF No. 27).

       At the deposition scheduled for tomorrow, Wednesday, January 22, 2020, Plaintiff’s

treating physician, Dr. Louis Rose shall testify solely as a treating physician, and accordingly, may

“testify to [his] medical opinions about the Plaintiff’s injuries and the cause of those injuries so

long as [he does] not rely on information outside of the examination, diagnosis, and treatment

of the Plaintiff.” Shepler v. Metro-N. Commuter R.R., No. 13 Civ. 7192 (RWS), 2016 WL 1532251,

at *2 (S.D.N.Y. Apr. 15, 2016). Plaintiff’s request to treat her fact witness, Dr. Rose, as an expert

witness at this late stage of discovery, is DENIED.

       As a treating physician, Dr. Rose’s compensation for his deposition is “limited to the

compensation scheme set forth in 18 U.S.C. § 1821,” that is, $40.00 plus mileage. DeRienzo v.

Metro. Transit Auth. & Metro-N. R.R., 01 Civ. 8138 (CBM), 2004 WL 67479, at *1–2 (S.D.N.Y. Jan.

15, 2004).
         The Clerk of Court is respectfully directed to close ECF No. 27.


Dated:          New York, New York
                January 21, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  2
